In a support proceeding under article 4 of the Family Court Act, the husband appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County, made December 7, 1962 after trial, as directed him to pay $65 a week for the support of his two minor children; as recited that he admitted the allegations in the petition; and as failed to strike out the allegation in the petition that he is “suspected of mental illness.” Order modified on the law and the facts as follows: (1) by reducing the support *728payments to $55 a week; (2) by amending the second paragraph to read that appellant “denied” rather than “admitted” the allegations of the petition; and (3) by adding a paragraph striking out as scandalous and immaterial the allegation in the petition as to the husband’s mental illness. As so modified, the order, insofar as appealed from, is affirmed, without costs. Findings of fact which may he inconsistent herewith are reversed, and new findings are made as indicated herein. On this record, it is our opinion that the support allowance of $65 a week is excessive, and that a fair allowance is $55 a week. We also believe that on this record the allegation in the petition that the husband is “suspected of mental illness” is immaterial and scandalous; it should be struck out from the petition and the record. His motion for such relief, made upon the hearings, should have been granted. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.